NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Argued August 7, 2012
                                     Decided August 20, 2012

                                               Before

                               RICHARD A. POSNER, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

No. 12‐1691

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Western District of Wisconsin.

       v.                                             No. 11‐CR‐50‐BBC‐01

ANDREW G. MAHAFFY, SR.,                               Barbara B. Crabb,
    Defendant‐Appellant.                              Judge.



                                             O R D E R

        Andrew Mahaffy pled guilty to using the Postal Service to defraud his employer and
received a sentence of 51 months in prison.  He appeals the sentence, arguing that the district
court clearly erred by identifying him as an “organizer, leader, manager, or supervisor” of a 
criminal  activity  and  applying  a  leadership  enhancement  when  calculating  his  guidelines
range.    See  U.S.S.G.  §  3B1.1(c).    Because  the  district  court’s  conclusion  was  not  clearly
erroneous, we affirm. 
No. 12‐1691                                                                                            Page 2

        Mahaffy managed project implementation for TDS Telecommunications Corporation,
a cable, phone, and internet provider.  One of his responsibilities was to hire and manage the
contractors who removed and replaced the numerous telephone poles owned by TDS.  In 1998
he  contacted  a  contractor  named  Timothy  Furness  and  pitched  a  scheme  to  defraud  TDS: 
Furness’s company, FF Tronix, would get telephone‐pole‐replacement contracts from TDS and
subcontract the work to A & J Salvage, a company owned by Mahaffy.  Had TDS known this,
it would have regarded the arrangement as self‐dealing.  But neither A & J Salvage nor FF
Tronix  actually  replaced  any  telephone  poles;  the  record  suggests  that  Mahaffy  used  his
position at TDS to generate duplicative work orders, first paying FF Tronix to replace poles,
then hiring (with TDS funds) a legitimate contractor to do the actual replacement—presumably
so TDS would not be tipped off to the fraud by unrepaired telephone poles.  Using billing
information provided by Mahaffy, Furness would mail invoices for completed work to TDS,
where Mahaffy would approve them. TDS would pay Furness, who would transfer a portion
of that money to Mahaffy, as directed by Mahaffy. Furness estimates that he kept between 20%
to  50%  of  the  payments  from  TDS,  although  Mahaffy  insists  that  the  split  was  even.    The
government has characterized the profits as being “split somewhat equally” over the course of
the fraud.

       Between  1998  and  2010,  when  Mahaffy  retired,  FF  Tronix  submitted  more  than
300 fraudulent invoices to TDS and received more than $2.5 million in payments.  Mahaffy’s
replacement at TDS became suspicious of the payments to FF Tronix, and TDS soon conducted
an audit and uncovered the duplicative work orders.  The company hired investigators who
interviewed Mahaffy about the payments to FF Tronix; Mahaffy told them, falsely, that he had
no idea that FF Tronix employed a subcontractor.  Shortly after the interview, he called Furness
and left a series of voicemail messages telling Furness to call him back on a phone that TDS
could  not  trace  so  that  they  could  get  their  stories  straight.    He  told  Furness  to  lie  to  the
investigators and even tried to educate him on how to remove a telephone pole.  (Furness had
no idea; he’d never removed one before.)  Furness, however, confessed to the investigators that
he had helped conceal Mahaffy’s self‐dealing and did not believe that Mahaffy ever completed
the work described in the invoices.

       Soon thereafter, Mahaffy was charged with thirty counts of mail fraud and agreed to
plead  guilty  to  one  count.  A  probation  officer  recommended  that  he  receive  a  two‐point
offense‐level  enhancement  under  the  Sentencing  Guidelines  for  his  role  as  an  “organizer,
leader, manager, or supervisor” of the fraudulent scheme.  See U.S.S.G. § 3B1.1(c).  Mahaffy
objected to the enhancement, arguing that he and Furness had been equal participants in the
fraud and that neither had supervised or controlled the other.  But the district judge found that
the enhancement should apply, explaining in the hearing:
No. 12‐1691                                                                                   Page 3

       I believe that the evidence shows that it was Mr. Mahaffy who devised this scheme and
       recruited Mr. Furness and that it was Mr. Mahaffy who had to tell Mr. Furness how to
       fill out invoices and fraudulently bill TDS for services that were never completed.  And
       then when the investigation got under way, Mr. Mahaffy lied to investigators and then
       told Mr. Furness what he should tell the investigators, as well as what to say about the
       process of removing the telephone poles.  And he did direct Mr. Furness about the
       distribution  of  profits.    So  Iʹm  going  to  give  him  the  two‐level  enhancement  under
       3B1.1(c).

The judge calculated a guideline range of 51 to 63 months in prison based on an offense level
of 24 and a criminal‐history score of I, and sentenced Mahaffy to the low end of that range.

       The sole issue on appeal is whether the judge clearly erred by applying the two‐point
enhancement under section 3B1.1.  Mahaffy insists that he and Furness were simply “equal
partners,” and he emphasizes their equal distribution of profits as evidence that both bore equal
responsibility even though they played different roles.

        As with many Sentencing Guideline adjustments to offense levels, both up and down,
the leadership enhancement asks the sentencing judge to put a specific number on a sometimes
gray and ambiguous, and even uncertain, reality.  We therefore review the application of the
leadership enhancement only for clear error.  United States v. Robertson, 662 F.3d 871, 876 (7th
Cir. 2011); United States v. Carrera, 259 F.3d 818, 826 (7th Cir. 2001). “The central concern of
§ 3B1.1 is the defendant’s relative responsibility for the commission of the offense.”  United
States v. Mendoza, 576 F.3d 711, 717 (7th Cir. 2009) (internal quotation omitted); see also United
States v. Vasquez, 673 F.3d 680, 685 (7th Cir. 2012); United States v. Cruz, 120 F.3d 1, 3 (1st Cir.
1997) (en banc).  A defendant who had no greater role than any other participant cannot receive
a leadership enhancement, but if the defendant played an aggravating role, the enhancement
is proper.  United States v. Mustread, 42 F.3d 1097, 1103 (7th Cir. 1994).  Although Mahaffy
suggests that we also look to the seven factors listed in Application Note 4 of U.S.S.G. § 3B1.1,
we  recently  held  that  this  list  was  not  meant  to  be  applied  to  two‐point  leadership
enhancements under § 3B1.1(c) since it is to be used to distinguish between a leadership and
organization role (worth up to four levels) from one of “mere management or supervision.” 
United States v. Figueroa, 682 F.3d 694, 696 (7th Cir. 2012).

       Although the facts of this case do not compel application of the two‐point leadership
enhancement, it certainly was not clear error for the court to apply the enhancement. The record
shows that Mahaffy was the “heart, soul and main artery of the fraud.”  See United States v.
Peterson‐Knox, 471 F.3d 816, 825 (7th Cir. 2006).  He devised the scheme and recruited its only
other participant.  He controlled the flow of billing information to Furness, so he also controlled
when and to what extent the frauds would occur.  The record documents several instances of
No. 12‐1691                                                                                   Page 4

Mahaffy directing, instructing, or advising Furness, but no instances of Furness doing the same
to Mahaffy.  The approximately equal distribution of profits is one fact that tends to suggest
equal  responsibility  and  might  have  persuaded  the  district  court  not  to  impose  the
enhancement.    See  Mustread,  42  F.3d  at  1105.    That  factor,  however,  does  not  necessarily
preclude application of the leadership enhancement, see United States v. Parker, 25 F.3d 442,
446–47  (7th  Cir.  1994)  (upholding  four‐point  leadership  enhancement  for  defendant  who
received smaller shares than co‐defendants), and the district court here acted reasonably in
finding that it was outweighed by the other evidence of Mahaffy’s greater responsibility.

       Accordingly, the district court’s sentence of Mahaffy is AFFIRMED.